DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed February 22, 2022, has been entered.  Prior to the amendment, claims 10-16 were pending in the application.  In the amendment, claims 10 and 15-16 are canceled and new claims 17-19 are presented.  Accordingly, after entry of the amendment, claims 11-14 and 17-19 are pending; of these, claim 17 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	Claims 11-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 1-2 of claim 11, “the converter modules” lacks proper antecedent basis in the claims (“one or more converter modules” is previously recited; see claim 17, line 9).
	In line 5 of claim 17, “the axial direction” lacks proper antecedent basis in the claims.
	In line 7 of claim 17, “the circumferential direction” lacks proper antecedent basis in the claims.
	In line 10 of claim 17, “the convertor modules” lacks proper antecedent basis in the claims (the claim previously recites “one or more converter modules” in line 9; also, note the discrepancy in spelling: i.e., “converter” in line 9 vs. “convertor” in line 10).
	In lines 20-21 of claim 17, “the installation of the tubbing segments” lacks proper antecedent basis in the claims.
	In line 23 of claim 17, “the continuous and driving lining operation” lacks proper antecedent basis in the claims.
	In lines 24-25 of claim 17, “the setpoint force focal point” lacks proper antecedent basis in the claims.
	In lines 26-27 of claim 17, “the continuous driving and lining operation” lacks proper antecedent basis in the claims.
	In lines 28-29 of claim 17, “the pressure force correction module” lacks proper antecedent basis in the claims.
	In claim 17, the recitation “new pressure forces” (recited twice in line 29 and once in line 31) renders the claim indefinite; it is not clear what is meant by “pressure forces” (it appears that each of these recitations should read “new pressing forces”; compare the language in lines 27-28 of the claim).
	In line 6 of claim 18, “the compactors” lacks proper antecedent basis in the claims and/or is otherwise indefinite.  It is not clear whether this recitation is intended to refer to the “one or more compactors” previously recited in claim 18, lines 5-6 or to the previously-recited “plurality of compactors” (see claim 17, line 4).

Claim Rejections - 35 USC § 103
5.	Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tobishima Construct Co., JP4-206054 (cited by applicant; hereinafter referred to as “Tobishima”) in view of Turner, U.S. Patent No. 4,548,443.
The explanation that follows is made with reference to both the original Tobishima publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Tobishima Translation”).
Tobishima discloses a device for continuously driving and lining a tunnel (see shield excavator 1 in Fig. 1) having a cutting wheel (cutter 2) and a plurality of compactors (jacks 4) working in an axial direction and operable to press against tubbing segments (see, e.g., segments 5a, 5b in Figs. 3-4, 5B, 6B).  At least some of the compactors are attached to converter modules (e.g., pressure sensors 11; Fig. 15) for measuring a pressure value associated with a pressing force exerted on a tubbing segment.  The converter modules are attached to a central unit with a central control module (e.g., control device 7 and/or arithmetic unit 13) that includes a pressing force correction module that determines an actual force focal point based upon at least one distribution of the pressing forces exerted by a configuration of the compactors during installation of tubbing segments (Tobishima discloses calculating a resultant force action point “M1” for the case in which all of the compactors are pressurized, e.g., a case as shown in Figs. 1(A)-1(B); see, e.g., paragraph [0056] of the Tobishima Translation).  The pressing force correction module further re-calculates or re-determines the force focal point when a different configuration of the compactors occurs, to maintain the resultant force action point (Tobishima discloses calculating a resultant force action point “M2” for a case in which a portion of the compactors are to be pulled back to allow insertion of a tubbing segment - e.g., a case as shown in Figs. 5(A)-5(B) in which compactors 4a will be pressurized and compactors 4b will be pulled back; see, e.g., paragraph [0014] of the Tobishima Translation).  In the event of a deviation of M2 from M1, Tobishima discloses adjusting an actual force focal point by adjusting the exerted pressing forces of the compactors not pulled back (e.g., the compactors 4a in Figs. 5(A)-5(B); see e.g., paragraphs [0033] and [0048] of the Tobishima Translation).  The Tobishima control device 7 and/or arithmetic unit 13 is further considered to constitute a “navigation measuring module” and a “navigation prediction module”, as recited in claim 17.  These navigation modules are considered to constitute purely functional limitations and are, accordingly, interpreted as intended use limitations.  Such intended use limitations appearing in an apparatus claim are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Tobishima control device 7 and/or arithmetic unit 13 is capable of performing the functions of a “navigation measuring module” and a “navigation prediction module”, including determining present and predicted trajectories, in the manner recited in claim 17.
Tobishima does not specifically disclose that the compactors are held by a compactor bearing, as recited in claim 17.
In the same field of endeavor, Turner discloses a tunnel boring machine having compactors (e.g., primary propel cylinders 28; Fig. 1) for advancing a cutting wheel (rotary cutterhead 24) and teaches attaching the compactors to a compactor bearing (e.g., cutterhead support structure 32, which includes a main bearing 26 for rotatably carrying the cutterhead).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Turner, to attach the compactors of Tobishima to a compactor bearing that supports the cutting wheel, in order to allow reduced-friction rotational support of the cutting wheel relative to the compactors.
With respect to claim 12, the cutterhead support structure 32 and/or main bearing 26 of Turner is considered to constitute a “bearing ring”, as broadly recited (both of these structures are annular in shape; see Fig. 1).
With respect to claim 13, the Tobishima compactors are uniformly spaced apart from each other in the circumferential direction (see, e.g., Figs. 5-6).

6.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tobishima and Turner as applied to claim 17 above, and further in view of Lebreton, U.S. Patent No. 4,904,115.
As discussed above, the combination of Tobishima and Turner meets all of the limitations of claim 17.  The combination does not, however, specifically disclose converter modules configured to process path values, as recited in claim 11, or compactors grouped in compactor pairs, as recited in claim 14.
In the same field of endeavor, Lebreton discloses a shield-type tunneling machine (e.g., Figs. 1-2) having compactors (thrust rams 3) that advance a cutting wheel 2.  Lebreton teaches associating path value sensors (displacement sensors 34; see Figs. 3-4) with the compactors for providing measurement signals indicative of the elongation of the compactors to a computer 40 (Fig. 4) for controlling the trajectory of the tunneling machine.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lebreton, to provide path value sensors associated with the Tobishima compactors, in order to facilitate trajectory control.
Lebreton further teaches grouping compactors (thrust rams 3) in compactor pairs (see Fig. 2 and col. 6, line 66 - col. 7, line 5).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lebreton, to group the compactors of Tobishima in compactor pairs, in order to reduce the complexity of the sensing and control connections for the compactors.

Allowable Subject Matter
7.	Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments submitted with the response filed February 22, 2022, have been fully considered, as discussed below.
Applicant advances the following argument on pages 7-8 of the response:
Said another way, independent claim 17 recites features relating to the calculation of actual and future trajectories of the tunnel boring device wherein, while continuously lining and drilling the tunnel, compactors are pressed against the continuously lined adjacent tubbing segments at calculated pressures allowing for the continuous modification of the trajectory (e.g., stabilization of the trajectory) of the tunnel boring device.
Conversely, Tobishima discloses a two-step tube assembly process, illustrated in Fig. 5 below, including “a primary assembly step and a secondary assembly step.” Specifically, “in the primary assembling step. . . , every other trapezoidal segment 5[a] is assembled in the circumferential direction... in parallel while digging,” and “in the secondary assembly process. .. the direction of the trapezoid segment 5[b] . . .opposite to the long side of the trapezoidal segment 5a [is assembled]... with the shield machine 1 stopped.” (emphasis added).

[illustration omitted]

In other words, Tobishima discloses a tubbing ring assembly process where short sided segments of the tubbing’s 5a are placed at various portions of the tunnel while the machine is drilling, leaving gaps between the 5a segments (e.g., the segments being non-adjacent to one another), and then while the machine is stopped, long sided segments 5b are added to the free spaces between the 5a segments.
Therefore, it does not appear that Tobishima discloses “a plurality of compactors. . . operable to press against tubbing segments lined adjacent one another about the circumferential direction when forming a ring of tubbing segments,” much less “the new pressure forces calculated in a time period prior to beginning the installation of a next circumferentially adjacent tubbing segment such that the actual trajectory of the driving and lining operation is stabilized during the installation of the next tubbing segment,” as recited in independent claim 17. (emphasis added). Therefore, independent claim 17 is allowable over Tobishima.

As discussed in the body of the rejection above, Tobishima discloses a device for continuously driving and lining a tunnel (see shield excavator 1 in Fig. 1) having a cutting wheel (cutter 2) and a plurality of compactors (jacks 4) working in an axial direction and operable to press against tubbing segments (see, e.g., segments 5a, 5b in Figs. 3-4, 5B, 6B) and further having a control device 7 and an arithmetic unit 13 that, together, are capable of performing the functional steps of claim 17 pointed out by applicant in the above argument.  As also discussed above in the body of the rejection, the functional steps of claim 17 are interpreted as constituting intended use limitations for the recited apparatus.  Such intended use limitations appearing in an apparatus claim (such as claim 17) are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the structural limitations of claim 17 are met by the combination of Tobishima and Turner and the Tobishima control device 7 and/or arithmetic unit 13 is capable of performing the functions of a “navigation measuring module” and a “navigation prediction module”, including determining present and predicted trajectories, in the manner recited in claim 17.  Accordingly, claim 17 is considered to be fully met by Tobishima in view of Turner.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        11 June 2022